Case: 11-12305       Date Filed: 07/25/2012       Page: 1 of 3

                                                                       [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                           _____________________________

                                    No. 11-12305
                           _____________________________

                         D. C. Docket No. 2:08-cv-00276-VEH


MARJAN VAKILI, and
FAITH PROPERTIES, LLC,
                                                                       Plaintiffs-Appellants,

       versus

CHARLES F. STEPHENSON,
BROOKESTONE PLACE, LLC,
et al.,
                                                                     Defendants-Appellees.

                  _________________________________________

                     Appeal from the United States District Court
                        for the Northern District of Alabama
                  _________________________________________

                                       (July 25, 2012)

Before DUBINA, Chief Judge, EDMONDSON, Circuit Judge, and RESTANI ,*
Judge.


   *
    Honorable Jane A. Restani, United State Court of International Trade Judge, sitting by
designation.
              Case: 11-12305     Date Filed: 07/25/2012   Page: 2 of 3



PER CURIAM:



      This state-law diversity case arises out of the defendants’ attempts to collect

debts owed by Kevin Vakili. Plaintiffs Marjan Vakili (Mr. Vakili’s wife) and

Faith Properties sued several defendants: Appellees Charles F. Stephenson,

Providence Place, LLC, and Brookestone Place, LLC (“Defendants”); and two

non-Appellee defendants. Plaintiffs claimed, among other things, that the

Stephenson Parties violated Alabama law by wrongfully foreclosing on some of

the Vakilis’ properties. Defendants cross- and counterclaimed, alleging that

Plaintiffs and Mr. Vakili (who had been joined as a third-party defendant, along

with Sina Jashfar, Mrs. Vakili’s son) fraudulently transferred property to avoid

Mr. Vakili’s creditors.

      After discovery, the district court granted Defendants’ motion for summary

judgment and dismissed with prejudice all claims brought by Plaintiffs against

Defendants. The district court entered final judgment in favor of Defendants and

charged attorney’s fees and costs to Plaintiffs, plus Mr. Vakili and Mr. Jashfar.

From a study of the case, including the oral arguments made to us, we conclude

that no reversible error has been presented.



                                          2
                Case: 11-12305       Date Filed: 07/25/2012      Page: 3 of 3

       Plaintiffs and Mr. Vakili1 ask the Court to reverse three of the district

court’s decisions in this case: (1) the grant of summary judgment for Defendants

because the “unclean hands” doctrine barred Plaintiffs from seeking equitable

relief; (2) an order compelling production of certain communications between the

Vakilis and their lawyer; and (3) the award under the Alabama Litigation

Accountability Act of attorney’s fees and costs to Defendants.

       We affirm all of the appealed-from decisions of the district court: the district

court did not abuse its discretion by applying the “unclean hands” doctrine, the

district court did not abuse its discretion by compelling production of the attorney-

client communications, and the district court made no error in charging attorney’s

fees and costs to Plaintiffs and to Mr. Vakili for claims and defenses asserted

without substantial justification.

       AFFIRMED.




   1
     The Notice of Appeal and other documents filed with the Court establish that Mr. Jashfar
did not appeal the district court’s decisions.

                                               3